Citation Nr: 1439883	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-18 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for prostate cancer to include as secondary to herbicide exposure.

2.  Entitlement to service connection for Guillain-Barre Syndrome to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has prostate cancer as well as Guillain-Barre Syndrome due to exposure to herbicides during his service in Vietnam, Guam, and Thailand.  He contends that while serving with the 821st Strategic Aerospace Division, 28th OMS, he was sent on temporary duty assignments to these locations during late 1966 to early 1967.  

In August 2010, a Formal Finding was made by the RO indicating that there was a lack of information to corroborate service in Vietnam.  Thus, a request was not made for verification of service to the U.S. Army and Joint Services Records Research Center (JSRRC) and National Archives and Records Administration (NARA).  Service personnel records have been received which do not show service outside of the United States.  

In the Informal Hearing Presentation, the Veteran's representative indicated the RO has denied the Veteran's claims due to an inability to verify his presence in Vietnam.  However, they assert that VA has not fulfilled its duty to assist because the RO has failed to contact the JSRRC to determine if that office possesses pertinent information specific to the Veteran and/or his unit.  The Veteran and his representative request that this claim is remanded for the RO to further attempt to verify service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC, the Air Force Historical Research Agency (AFHRA), and NARA and request verification of whether the Veteran while stationed with the 821st Strategic Aerospace Division, 28th OMS, performed temporary duty, flying into Vietnam, Guam, and Thailand, during late 1966 to early 1967.  The relevant unit histories should also be furnished.  If verification cannot be established from any of these sources, the record should reflect such.

2.  The Veteran indicated that a physician has told him that he had Agent Orange-related problems.  The Veteran should be notified that he may submit this evidence.

3.  After undertaking any other indicated development, the AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

